Exhibit 10.38

EXECUTIVE AGREEMENT

This Executive Agreement (“Agreement”) between Huttig Building Products, Inc., a
Delaware corporation, with its principal office located at 555 Maryville
University Drive, Suite 240, St. Louis, Missouri 63141, (the “Company”) and Jon
Vrabely (“Executive”) is effective as of the 4th day of December, 2006.

In consideration of the premises and the representations, warranties, covenants
and agreements contained herein, the Company and Executive agree as follows:

1. Employment. Provided that he remains employed with the Company as of such
date, effective January 1, 2007, the Company shall employ Executive as its
President and Chief Executive Officer (“CEO”), and, Executive agrees to be
employed by the Company in such capacity, subject to the terms and conditions of
this Agreement. In Executive’s capacity as President and CEO, he shall render
such services as are consistent with such position and shall report directly to
the Company’s Board of Directors (the “Board”). During the Term (defined below),
Executive shall devote all of his working time and efforts to the business and
affairs of the Company and its subsidiaries and shall not engage in activities
that interfere in any way with such performance.

2. Term of Employment. If not earlier terminated in accordance with the terms of
this Agreement, this Agreement and Executive’s employment shall begin on
January 1, 2007 (“Commencement Date”) and shall continue through December 31,
2008 (the “Term”); notwithstanding the foregoing, the Term shall be extended and
this Agreement shall remain in effect during the Protected Period (as defined in
Paragraph 4(c)(i) below).

3. Compensation and Benefits.

(a) Base Compensation.

(i) In general, for all services rendered by Executive under this Agreement on
behalf of the Company, the Company shall pay to Executive a base salary of Four
Hundred Thousand and No/100 Dollars ($400,000.00) per year, as such salary may
be increased from time to time by the Board, payable in accordance with the
Company’s normal payroll practices.

(ii) In no way limiting the foregoing, at all times during the Protected Period,
Executive’s annual base salary shall be at least equal to twelve times the
highest monthly base salary paid or payable to Executive by the Company during
the twelve-month period immediately preceding the month in which the Protected
Period Effective Date occurs.

(iii) In this Agreement, “Base Salary” shall be as determined in accordance with
Paragraph 3(a)(i) or 3(a)(ii), as applicable.



--------------------------------------------------------------------------------

(b) Restricted Stock. On the Commencement Date, Executive shall be granted
75,000 shares of restricted stock of the Company, granted under and subject to
the terms of the 2005 Executive Incentive Compensation Plan. The restricted
stock shall be also granted pursuant to a restricted stock agreement which shall
provide, among other things, that the Company’s right of forfeiture shall lapse
1/3rd on each of the first, second and third anniversaries of the Commencement
Date, subject to the terms of this Agreement and the restricted stock agreement.

(c) EVA Plan. Executive shall be entitled to continue to participate, as of the
Commencement Date, in the Company’s EVA Incentive Compensation Plan (“EVA Plan”)
and to be eligible to earn up to 30% of the EVA bonus pool each year during the
Term, subject to and in accordance with its terms, as it may be amended from
time to time. Such bonus referred to herein as the “Annual Bonus.”

(d) Vacation and Other Benefit Plans and Arrangements. Executive shall be
entitled to participate in such other vacation and benefit plans and
arrangements as may be offered by the Company to similarly situated executive
officers of the Company; provided that, nothing contained herein shall or shall
be deemed to require the Company to develop or continue to maintain any
particular plan or arrangement.

(e) Automobile. During the Term, the Company shall lease on Executive’s behalf
an automobile, in accordance with the Company’s standard practices and
procedures.

4. Termination.

(a) Termination, In General. This Agreement may terminate prior to the end of
the Term specified in Paragraph 2 above for any reason, including upon
Executive’s death or Disability (as defined in Paragraph 4(d)(v)). The
provisions of this Paragraph 4(a) shall apply prior to the Protected Period
Effective Date (defined below), and payments and benefits provided under this
Paragraph 4(a) shall be in lieu of any payment or benefit provided under
Paragraph 4(d). In the event of a termination for any reason, the Company shall
pay to Executive (or his estate, in the event of his death) upon the last date
of employment (the “Termination Date”) all amounts of accrued and owing
compensation, including Base Salary through the Termination Date, accrued but
unpaid or unused vacation as may be required under applicable law, and any other
amounts of compensation or timely submitted reimbursements accrued and owing as
of the Termination Date (the “Accrued Obligations”).

(i) Termination by the Company Without Cause. If the Company terminates
Executive’s employment without Cause, or fails to renew Executive’s employment
at the end of the Term for reasons that do not constitute Cause, in exchange for
a release of all claims Executive may have against the Company, its affiliates,
and its or their officers, directors, employees and agents, Executive shall
receive an amount equal to two times his then current Base Salary plus two times
the Average Annual Bonus (“Severance Payment”). The “Average Annual Bonus” shall
be the average bonus paid or payable to Executive by the Company and its
affiliated companies in respect of the three fiscal years immediately preceding
the fiscal year in which the termination occurs.

 

- 2 -



--------------------------------------------------------------------------------

(ii) The Severance Payment shall be paid to Executive in 24 equal monthly
installments, beginning with the first month following the month in which
employment terminates. Payments made pursuant to this Paragraph 4(a) shall be in
lieu of, and non-duplicative of, payments under any other agreement between
Executive and the Company. The right to payments contemplated in this Paragraph
4(a) shall cease if Executive breaches any material provision of any agreement
between Executive and the Company, including without limitation Paragraph 5 or
any other material term of this Agreement. This paragraph shall survive
termination of this Agreement.

(iii) Definition of Cause. For purposes of this Agreement, Cause shall
constitute either (i) personal dishonesty or breach of fiduciary duty involving
personal profit at the expense of the Company; (ii) repeated failure of
Executive to perform his duties hereunder which are demonstrably willful and
deliberate on his part and which are not remedied in a reasonable period of time
after receipt of written notice from the Company; (iii) the commission of a
criminal act related to the performance of duties, or the furnishing of
proprietary confidential information about the Company to a competitor, or
potential competitor, or third party whose interests are adverse to those of the
Company; (iv) intoxication by alcohol or drugs during work hours; (v) conviction
of a felony; or (vi) any breach of any material Company policy or any material
term of this Agreement or any other agreement by and between Executive and the
Company.

(b) Termination During the Protected Period. The provisions of this Paragraph
4(b) shall apply on and after the Protected Period Effective Date (defined
below) and shall remain in effect during the Protected Period, and payments and
benefits provided under this Paragraph 4(b) shall be in lieu of any payment or
benefit provided under Paragraph 4(a). If Executive’s employment terminates
after the Protected Period Effective Date, the following shall apply:

(i) Cause; Other Than for Good Reason. If Executive’s employment shall be
terminated for Cause during the Protected Period, this Agreement shall terminate
without further obligations to Executive other than the obligation to pay to
Executive his Base Salary through the Date of Termination plus the amount of any
compensation previously deferred by Executive (together with accrued interest
thereon, if any). If Executive terminates employment other than for Good Reason
during the Protected Period, this Agreement shall terminate without further
obligations to Executive, other than those obligations accrued or earned and
vested (if applicable) by Executive through the Date of Termination, including
for this purpose, all Accrued Obligations. All such payments hereunder shall be
paid to Executive in a lump sum in cash within 30 days of the Date of
Termination.

(ii) Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Protected Period, Executive or his
beneficiary or estate (as the case may be) shall be paid

 

- 3 -



--------------------------------------------------------------------------------

(A) Executive’s full annual Base Salary through the Date of Termination at the
rate in effect on the Date of Termination or, if higher, at the highest annual
rate in effect at any time from the 90-day period preceding the Protected Period
Effective Date through the Date of Termination (the “Highest Base Salary”),
(B) the product of the Annual Bonus paid to Executive for the last full fiscal
year and a fraction, the numerator of which is the number of days in the then
current fiscal year through the Date of Termination, and the denominator of
which is 365 and (C) any compensation previously deferred by Executive (together
with accrued interest thereon, if any) and not yet paid by the Company and any
accrued vacation pay not yet paid by the Company (such amounts specified in
clauses (A), (B) and (C) are hereinafter referred to as “Protected Period
Accrued Obligations”).

(1) All such Protected Period Accrued Obligations shall be paid to Executive or
his estate or beneficiary, as applicable, in a lump sum in cash within 30 days
of the Date of Termination.

(2) Anything in this Agreement to the contrary notwithstanding, Executive or his
estate or beneficiary, as applicable, shall be entitled to receive death or
disability benefits at least equal to the most favorable benefits provided by
the Company and any of its subsidiaries to surviving families of employees (in
the case of death) of the Company and such subsidiaries, or, in the case of
Disability, to disabled employees and/or their families, under such plans,
programs, practices and policies relating to disability or family death
benefits, if any, in accordance with the most favorable plans, programs,
practices and policies of the Company and its subsidiaries in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to Executive and/or Executive’s family, as in effect on the date of
Executive’s death or Disability with respect to other key employees of the
Company and its subsidiaries and their families.

(iii) Without Cause or for Good Reason. If Executive terminates his employment
for Good Reason or his employment is terminated by the Company without Cause
during the Protected Period, Executive shall receive:

(1) To the extent not theretofore paid, Executive’s Highest Base Salary through
the Date of Termination; and

(2) The product of (x) the greater of the Annual Bonus paid or payable
(annualized for any fiscal year consisting of less than twelve full months or
for which Executive has been employed for less than twelve full months) to
Executive for the most recently completed fiscal year during the Employment
Period, if any, or the Average Annual Bonus, such greater amount being hereafter
referred to as the “Highest Annual Bonus,” and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365;

 

- 4 -



--------------------------------------------------------------------------------

(3) The product of (x) two and (y) the sum of (i) the Highest Base Salary and
(ii) the Average Annual Bonus; and

(4) In the case of compensation previously deferred by Executive, all amounts
previously deferred (together with accrued interest thereon, if any) and not yet
paid by the Company, and any accrued vacation pay not yet paid by the Company;
and

(5) For two years after the Date of Termination, or such longer period as any
plan, program, practice or policy may provide, the Company shall continue
benefits to Executive and/or Executive’s family at least equal to those which
would have been provided to them as if Executive’s employment had not been
terminated, in accordance with the most favorable employee welfare benefit plans
(as such term is defined in Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended) of the Company and its subsidiaries (including
health insurance and life insurance) during the 90-day period immediately
preceding the Effective Date or, if more favorable to Executive, as in effect at
any time thereafter with respect to other key employees and their families, and
for purposes of eligibility for retiree benefits pursuant to such employee
welfare benefit plans, Executive shall be considered to have remained employed
for such two-year period and to have retired on the last day of such period.

(6) All such payments under this Paragraph 4(b)(iii) shall be paid to Executive
in a lump sum in cash within 30 days of the Date of Termination.

(c) Notwithstanding any other provision to the contrary, with respect to the
timing of payments under Paragraph 4(a) or 4(b), if, at the time of Executive’s
termination, Executive is deemed to be a “specified employee” (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and any successor statute, regulation and guidance thereto) of the
Company, then only to the extent necessary to comply with the requirements of
Code Section 409A, any payments to which Executive may become entitled under
Paragraph 4(b) which are subject to Code Section 409A (and not otherwise exempt
from its application) will be withheld until the first business day of the
seventh month following the termination of Executive’s employment, at which time
Executive shall be paid an aggregate amount of payments otherwise due to the
Executive under the terms of Paragraph 4(a) or 4(b) for the preceding 6-month
period, as applicable.

(d) Definitions.

(i) Protected Period, Protected Period Effective Date. The “Protected Period”
shall begin on the closing date of a transaction constituting a

 

- 5 -



--------------------------------------------------------------------------------

Change of Control (defined below) (the “Protected Period Effective Date”) and
ending upon the first to occur of the date that is 36 months from the Protected
Period Effective Date and the first day of the month next following Executive’s
normal retirement date (“Normal Retirement Date”) under the Huttig Building
Products, Inc. Savings & Investment Plan, or any successor retirement plan (the
“Retirement Plan”); provided that, if Executive’s employment with the Company is
terminated prior to the date on which a Change of Control occurs, and it is
reasonably demonstrated that such termination (A) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(B) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement, and specifically without limitation,
the “Protected Period Effective Date” shall mean the date immediately prior to
the date of Executive’s termination.

(ii) Cause. Cause during the Protected Period shall have the same meaning as set
forth in Paragraph 4(a)(iii) above.

(iii) Good Reason. “Good Reason” means Executive’s good faith determination that
any of the following has occurred:

(1) Executive’s Base Salary is (A) less than twelve times the highest monthly
base salary paid or payable to him by the Company during the twelve-month period
immediately preceding the month in which the Protected Period Effective Date
occurs, (B) not reviewed at least annually or has not been increased at any time
and from time to time in a manner substantially consistent with increases in
base salary awarded in the ordinary course of business to other key employees of
the Company and its subsidiaries, or (C) is reduced after any such increase;

(2) Executive is not eligible to receive, an annual bonus (either pursuant to
any incentive compensation plan maintained by the Company or otherwise) in cash
on the same basis as in the fiscal year immediately preceding the fiscal year in
which the Protected Period Effective Date occurs or, if more favorable to
Executive, on the same basis as awarded at any time thereafter to other key
employees of the Company and its subsidiaries;

(3) The Company fails to offer to Executive (and his eligible spouse and
dependents, as applicable) incentive, savings and retirement plans, practices,
policies and programs as may be applicable to other key employees of the Company
and its subsidiaries and welfare benefit plans and policies (including without
limitation including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs), which shall provide Executive
(and his eligible spouse and dependents) with compensation, benefits and reward

 

- 6 -



--------------------------------------------------------------------------------

opportunities, and welfare benefits, as applicable, at least as favorable in the
aggregate as the most favorable of such compensation, benefits and reward
opportunities and welfare benefits as provided by the Company for Executive (and
his spouse and dependents, as applicable) under such plans, practices, policies
and programs as in effect at any time during the 90-day period immediately
preceding the Protected Period Effective Date or, if more favorable to
Executive, as provided at any time thereafter with respect to other key
employees of the Company and its subsidiaries;

(4) The Company does not provide (A) prompt reimbursement for reasonable
expenses, (B) paid vacation, (C) fringe benefits, including use of an automobile
and payment of related expenses, or (D) provide an office or offices of a size
and with furnishings and other appointments, and to secretarial an other
assistance, at least equal in all cases to the most favorable of the foregoing
provided under any policies or practices, or provided to Executive by the
Company and its subsidiaries at any time during the 90-day period immediately
preceding the Protected Period Effective Date or, if more favorable to
Executive, as provided at any time thereafter with respect to other key
employees of the Company and its subsidiaries;

(5) The assignment of Executive of any duties inconsistent in any respect with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as they were constituted at
any time during the 90-day period immediately preceding the Protected Period
Effective Date, or any other action by the Company which results in a diminution
in such position, authority, duties or responsibilities;

(6) The Company requires Executive to perform his services at a location other
than where he was employed immediately preceding the Protected Period Effective
Date or any office or location more than thirty-five (35) miles from such
location, except for travel reasonably required in the performance of
Executive’s responsibilities;

(7) Any purported termination by the Company of Executive’s employment otherwise
than as expressly permitted by this Agreement; or

(8) Any failure by the Company to comply with and satisfy Paragraph 10 of this
Agreement.

Notwithstanding the foregoing, for purposes of items (1) – (5) above there shall
be excluded from the definition of “Good Reason” any isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Executive. Any good
faith determination of “Good Reason” made by Executive shall be conclusive.

 

- 7 -



--------------------------------------------------------------------------------

(iv) Change of Control. “Change of Control” shall mean:

(1) The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of either the then outstanding shares of common stock of the Company or
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors, but excluding,
for this purpose, any such acquisition by the Company or any of its
subsidiaries, by The Rugby Group Ltd. or any direct transferee from The Rugby
Group Ltd., or any employee benefit plan (or related trust) of the Company or
its subsidiaries, or any corporation with respect to which, following such
acquisition, more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
substantially the same individuals and entities who were the beneficial owners,
respectively, of the common stock and voting securities of the Company
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the then outstanding
shares of common stock of the Company or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors, as the case may be; or

(2) A majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.; or

(3) Approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, with respect to which substantially the same
individuals and entities who were the respective beneficial owners of the common
stock and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, at least 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation, or a complete
liquidation or dissolution of the Company or of the sale or other disposition of
all or substantially all of the assets of the Company.

 

- 8 -



--------------------------------------------------------------------------------

For purposes of this Agreement, in all respects, the definition of “Change of
Control” hereunder shall be interpreted, and limited to the extent necessary, to
comply with Code Section 409A, and the provisions of Treasury Notice 2005-1,
Proposed Treasury Regulation Section 1.409A and any successor statute,
regulation and guidance thereto.

(v) Disability. “Disability” means

(1) Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months.

(2) Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

(vi) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination (as defined in Paragraph 4(f) below)

(vii) or any later date specified therein, as the case may be; provided,
however, that (i) if Executive’s employment is terminated by the Company other
than for Cause or Disability, the Date of Termination shall be the date on which
the Company notifies Executive of such termination and (ii) if Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of Executive or the date the Disability
is determined, as the case may be.

(e) Certain Limitations on Payments by the Company. Notwithstanding any other
provision of this Agreement to the contrary, if tax counsel selected by the
Company and reasonably acceptable to Executive determines that any portion of
any payment under this Agreement would constitute an “excess parachute payment”
under Section 280G of the Code, then the payments to be made to Executive under
this Agreement shall be reduced (but not below zero) such that the value of the
aggregate payments that Executive is entitled to receive under this Agreement
and any other agreement or plan or program of the Company shall be one dollar
($1) less than the maximum amount of payments which Executive may receive
without becoming subject to the tax imposed by Section 4999 of the Code.

(f) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Paragraph 8 of this Agreement. If
Executive terminates this Agreement for any reason or the Company terminates
this Agreement without Cause, he or it shall provide to the other not less than
thirty (30) days prior written notice. The Company shall

 

- 9 -



--------------------------------------------------------------------------------

not be required to provide any advance notice in the event of a termination for
Cause, except as may be specifically provided herein as a result of a “cure”
provision, nor shall the thirty (30) day notice requirement apply to either
party for a termination as a result of non-renewal of employment at the end of
the Term. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than sixty (60) days after
the giving of such notice). The failure by Executive to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason shall not waive any right of Executive hereunder or preclude Executive
from asserting such fact or circumstance in enforcing his rights hereunder.

5. Executive Covenants.

(a) Confidential Information. Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its subsidiaries, and their respective
businesses, which shall have been obtained by Executive during Executive’s
employment by the Company or any of its subsidiaries and which shall not be or
become public knowledge (other than by acts by Executive or his representatives
in violation of this Agreement). After termination of Executive’s employment
with the Company, Executive shall not, without the prior written consent of the
Company, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. In no event shall an
asserted violation of the provisions of this subparagraph (a) constitute a basis
for deferring or withholding any amounts otherwise payable to Executive under
this Agreement.

(b) Covenant Not to Compete. At all times during Executive’s employment by the
Company or any of its subsidiaries and for one year following termination of
Executive’s employment, Executive shall not, unless acting with the prior
written consent of the Company, directly or indirectly (i) own, manage, operate,
finance, join, control or participate in the ownership, management, operation,
financing or control of, or be associated as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit his name to be used in connection with, any profit or not-for-profit
business or enterprise which at any time during such period designs,
manufactures, assembles, sells, distributes or provides products (or related
services) in competition with those designed, manufactured, assembled, sold,
distributed, or provided, or under active development, by the Company (including
all future developments in and improvements on such products and services) in
any part of the world; (ii) offer or provide employment to, interfere with or
attempt to entice away from the Company, either on a full-time or part-time or
consulting basis, any person who then currently is, or who within one year prior
thereto had been, employed by the Company; or (iii) directly or indirectly,
solicit the business of, or do business with, any customer, supplier, or
prospective customer or supplier of the Company with whom Executive had direct
or indirect contact or about whom Executive may have acquired any knowledge
while employed by the Company; provided, however, that this provision shall not
be construed to prohibit the ownership by Executive of not more than 2% of any
class of securities of any corporation which

 

- 10 -



--------------------------------------------------------------------------------

is engaged in any of the foregoing businesses that has a class of securities
registered pursuant to the Securities Exchange Act of 1934. If Executive’s
spouse engages in any of the restricted activities set forth in the preceding
sentence, Executive shall be deemed to have indirectly engaged in such
activities in violation of this covenant. This provision shall be extended at
the option of the Company, for a period of time equal to all periods during
which Executive is in violation of the foregoing covenant not to compete and to
extend the covenant not to compete to run from the date any injunction may be
issued against Executive, should that occur, to enable the Company to receive
the full benefit of the covenant not to compete agreed to herein by Executive.

(c) Rights and Remedies Upon Breach. It is recognized that the services to be
rendered under this Agreement by Executive are special, unique and of
extraordinary character. If Executive breaches, or threatens to commit a breach
of, any of the provisions of Paragraph 5(a) or 5(b) (the “Covenants”), then the
Company and/or any of its affiliates shall have the following rights and
remedies, each of which shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

(d) Specific Performance. The right and remedy to have the Covenants
specifically enforced by any court having equity jurisdiction, including
obtaining an injunction to prevent any continuing violation thereof, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will be difficult to
ascertain and will not provide adequate remedy to the Company.

(e) Severability of Covenants. If any of the Covenants, or any part thereof, are
hereafter construed to be invalid or unenforceable in any jurisdiction, the same
shall not affect the remainder of the Covenants or the enforceability thereof in
any other jurisdiction, which shall be given full effect, without regard to the
invalidity or unenforceability in such other jurisdiction.

(f) Blue-Pencilling. If any of the Covenants, or any part thereof, are held to
be unenforceable because of the duration of such provision or the geographical
scope covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration or geographical scope
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced; provided, however, that the determination of
such court shall not affect the enforceability of the Covenants in any other
jurisdiction.

(g) Assignability. Executive specifically acknowledges and agrees that in the
event the Company should undergo any change in ownership or change in structure
or control, or should the Company transfer some or all of its assets to another
entity, the Covenants contained herein and the right to enforce the Covenants
may be assigned by the Company to any company, business, partnership, individual
or entity, and that Executive will continue to remain bound by the Covenants.

(h) Survival. This Paragraph 5 shall survive termination of this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices, provided by the Company or any
of its subsidiaries and for which Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as Executive may have under any
stock option, restricted stock, stock appreciation right, or other agreements
with the Company or any of its subsidiaries. Amounts which are vested benefits
or which Executive is otherwise entitled to receive under any plan, policy,
practice or program of the Company or any of its subsidiaries at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program provided, however, that in the event the terms of
any such plan, policy, practice or program concerning the payment of benefits
thereunder shall conflict with any provision of this Agreement, the terms of
this Agreement shall take precedence but only if and to the extent the payment
would not adversely affect the tax exempt status (if applicable) of any such
plan, policy, practice or program and only if the employee agrees in writing
that such payment shall be in lieu of any corresponding payment from such plan,
policy, practice or program.

7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Executive or others. In no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others of the validity or enforceability of, or liability under, any
provision of Paragraph 4(b) of this Agreement or any guarantee of performance
thereof, plus in each case interest at the applicable Federal rate provided for
in Code Section 7872(f)(2).

8. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (i) on the date of delivery if delivered personally, or by
telecopy or telefacsimile, (ii) on the first business day following the date of
dispatch if delivered by Federal Express or other next-day courier service, or
(iii) on the third business day following the date of receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

(a)

   If to the Company:      Huttig Building Products, Inc.         555 Maryville
University Drive, Suite 240         St. Louis, Missouri 63141         Attention:
General Counsel

(b)

   If to Executive:      Jon Vrabely         2039 Wilson Ridge Lane        
Chesterfield, MO 63005

 

- 12 -



--------------------------------------------------------------------------------

9. Waiver of Breach. The waiver of either the Company or Executive of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach by either the Company or Executive.

10. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of both the Company and Executive and their respective successors,
assigns, heirs and legal representatives, but neither this Agreement nor any
rights hereunder shall be assigned by either the Company or Executive without
the consent in writing of the other party. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

11. Governing Law and Venue. This Agreement shall be governed by and constructed
in accordance with the laws of the State of Missouri. However, in the event of
any legal or equitable action arising under this Agreement, the venue of such
action shall not lie exclusively within Missouri but may lie in any court having
proper jurisdiction over such matter.

12. Enforcement Costs. Except as specifically provided herein, if any party
hereto institutes any action or proceeding to enforce this Agreement the
prevailing party in such action or proceeding shall be entitled to recover from
the nonprevailing party all legal costs and expenses incurred by the prevailing
party in such action, including, but not limited to, reasonable attorney fees,
paralegal fees, law clerk fees, and other legal costs and expenses, whether
incurred at or before trial, and whether incurred at the trial level or in any
appellate, bankruptcy, or other legal proceeding.

13. Amendment; Integration. No change or modification of this Agreement shall be
valid unless the same is in writing and signed by the person or party to be
charged. The Company and Executive agree that they will negotiate in good faith
and jointly execute an amendment to modify this Agreement to the extent
necessary to comply with the requirements of Code Section 409A, or any successor
statute, regulation and guidance thereto; provided, however, under no
circumstances shall the Company be obligated to increase its financial
obligations to Executive in connection with any such amendment. Effective as of
the Commencement Date, this Agreement shall supersede any and all other
agreements, either oral or written, between the parties hereto with respect to
the subject matter hereof; including, without limitation, the 2006 Amended and
Restated Change of Control Agreement by and between the Executive and the
Company, dated October 25, 2006, except this Agreement shall not supersede the
Indemnification Agreement by and between Executive and the Company, dated
October 10, 2005, or any restricted stock or option agreement entered into prior
to the Commencement Date.

14. Severability. If any portion of this Agreement shall be, for any reason,
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect, unless to do so would clearly
violate the present legal and valid intention of the parties hereto.

 

- 13 -



--------------------------------------------------------------------------------

15. Tax Consequences. Executive hereby acknowledges and agrees that the Company
makes no representations or warranties regarding the tax treatment or tax
consequences of any compensation, benefits or other payments under this
Agreement, including, without limitation, by operation of Code Section 409A, or
any successor statute, regulation and guidance thereto.

16. Headings. The headings of this Agreement are inserted for convenience only
and are not to be considered in construction of the provisions hereof.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers, and Executive has hereunto set his hand, as of the day
and year first above written.

 

Huttig Building Products, Inc.

By:

 

/s/ Robert S. Evans

Name:

 

Robert S. Evans

Title:

 

Chairman

EXECUTIVE:

/s/ Jon Vrabely

Jon Vrabely

 

- 14 -